Johnson, C. J. The only objection urged against the judgment of the Circuit Court, is, that it is rendered for the whole amount of the note, when it does not appear that the condition ever was performed, upon which the sum specified was to become payable in par-funds. It is not denied but that the plaintiff in error would have been liable for the full amount, in the event that it had been presented and not paid, on the day of its maturity or at any time thereafter. The ground then assumed is, that the proof was insufficient in not showing that the note had been presented for payment, either on or after maturity; and that the plaintiff had failed to discharge it in the notes of the Banks of Arkansas. Whether that fact was not proved, or what the testimony was, does not appear from the record.. The principle is well settled by the repeated adjudications of this comt, that, where the record fails to show the contrary, the presumption of law is, that the inferior court had sufficient evidence before it to warrant the judgment. If the testimony was not sufficient in the particular indicated, and the plaintiff intended to insist upon it in this court, he should have had the whole of it spread upon the record, and brought before us for our inspection and revision. The record brought here wholly fails to show what the evidence was, upon which the Circuit Court based its judgment; and consequently all the presumptions of law are in favor of its correctness. The judgment of the Circuit Court is, therefore, affirmed.